Citation Nr: 1222991	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  08-04 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel
INTRODUCTION

The Veteran served on active duty from September 1966 to September 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In March 2007, a hearing was held before a Decision Review Officer (DRO).  In July 2009, a travel board hearing was held before an Acting Veterans Law Judge (AVLJ).

In January 2010, the Board in pertinent part denied entitlement to service connection for bilateral hearing loss.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2011, the Court issued a Memorandum Decision that vacated the Board's decision and remanded the claim for further proceedings.  The Court also remanded the issue of service connection for tinnitus and this will be discussed in further detail below.  

In February 2012, the Board notified the Veteran that the AVLJ that conducted his July 2009 hearing was no longer employed by the Board and he was offered the opportunity for additional hearing.  In March 2012, the Veteran responded that he did not wish to appear at a hearing and wanted his case considered on the evidence of record.  

The Virtual VA eFolder has been reviewed.  

The issue of entitlement to service connection for coronary artery disease based on herbicide exposure has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Bilateral hearing loss

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

A claimant is not precluded from establishing service connection for hearing loss where hearing was within normal limits at separation and he may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

In its January 2010 decision, the Board conceded evidence of in-service acoustic trauma and evidence of a current hearing loss disability.  The Board, however, denied the claim for lack of a medical nexus finding that the only medical opinion of record was that of the November 2007 examiner who concluded that the Veteran's hearing loss was not related to service.  Specifically, the examiner stated that "given hearing was within normal limits bilaterally on all testing during veteran's service in the military, including his separation examination it is not likely that his hearing loss is related to his service in the military."  

In the November 2011 Memorandum Decision, the Court found that the November 2007 VA examination was inadequate because it contained no medical analysis and amounted to little more than a partial recitation of facts.  The Court further noted that if the basis of the examiner's opinion was that hearing loss caused by acoustic trauma always manifests shortly after exposure without any significant delay in onset, such basis was not stated or supported in the opinion.  

The Board notes that the claims folder contains a July 2009 statement from Dr. A.C., a private ear, nose, and throat (ENT) doctor, which indicates that "[i]t is all possible that the hearing loss which he is having now developed because of the noise exposure 35 years ago as [w]e know that noise exposure not necessarily causes sudden hearing loss, but can developed (sic) many years later."  On review, it appears this evidence was received at the Board in September 2009 and was subsequently forwarded to the Hartford RO.  It does not appear that this evidence was associated with the claims folder at the time of the Board's January 2010 decision.  Regardless, the Board's January 2010 decision has already been vacated.

Currently, the record contains two medical opinions addressing the etiology of the Veteran's hearing loss disability.  That is, the November 2007 VA opinion, which has been found inadequate, and the July 2009 private statement indicating a "possible" relationship between in-service noise exposure and current disability.  The private statement is considered speculative and of little probative value.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not," and is too speculative to establish medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 610-11   (1992) ("may or may not" language by physician is too speculative). 

Under the circumstances, the Board finds that additional VA examination and opinion is warranted.  See 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Such examination must consider the various lay statements regarding in-service onset and continuity of symptoms.  

Tinnitus

In the November 2011 Memorandum Decision, the Court found that "the Board erred in failing to discern and adjudicate a claim for tinnitus."  In making this determination, the Court cited to Clemons v. Shinseki, 23 Vet. App. 1 (2009), which determined that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Board observes that the issue of entitlement to service connection for tinnitus was not adjudicated by the RO, nor was this issue perfected for appeal.  In order to comply with the Court's decision, however, the Board will consider the issue.  

As service connection for tinnitus was not specifically claimed, the AOJ has not had the opportunity to provide appropriate VCAA notice.  This should be accomplished on remand.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  

On VA audiology consult in August 2006, the Veteran reported intermittent tinnitus over the past 30 years with a reported military nexus.  The November 2007 VA examiner noted the Veteran's report of constant bilateral tinnitus.  At the July 2009 hearing, the Veteran testified that for probably 4 or 5 days, he had ringing in the ears following an explosion at a bomb dump in Da Nang.  

The Veteran is competent to report ringing in his ears beginning during service and continuing to date.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  The July 2009 statement from the private ENT, however, notes gradual hearing loss for 35 years without tinnitus.  It further stated that the Veteran had no history of tinnitus.  

Considering the inconsistent reports, the Board finds that a VA examination is needed to determine whether the Veteran currently has tinnitus and if so, whether it is related to his active military service or events therein.  38 C.F.R. § 3.159(c)(4); McLendon.

Finally, it appears that the Veteran receives VA treatment.  VA medical records were last printed in October 2009.  On remand, any additional relevant VA records should be obtained.  38 C.F.R. § 3.159(c)(2).  


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide appropriate VCAA notification regarding the issue of entitlement to service connection for tinnitus.  If there is indication from the Veteran that further development assistance is needed from VA such assistance should be provided.

2.  The AMC/RO should request relevant treatment records from the VA Medical Center in West Haven, to include any associated outpatient clinics, for the period since October 2009.  All records obtained should be associated with the claims file or the appellant's Virtual VA eFolder.  If the AMC/RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3.  Thereafter, the AMC/RO should schedule a VA examination to determine the nature and etiology of any current bilateral hearing loss and tinnitus.  

Following review of the claims folder, and any other relevant records, the examiner is requested to opine whether the Veteran's bilateral hearing loss is at least as likely as not (i.e., there is a 50 percent or greater probability) related to active military service or events therein, to include in-service noise exposure.  In making this determination, the examiner is requested to discuss the in-service audiometric findings and to consider the Veteran's reports of in-service onset with continuing symptoms.  

The examiner is also requested to state whether or not the Veteran has tinnitus and if so, to opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) related to active military service or events therein, to include in-service noise exposure.  Again, the examiner should consider and discuss the Veteran's reported history regarding onset.   

A complete rationale must be offered for any opinion provided.  Consideration to the other opinions on file should be undertaken and reasons of agreement or disagreement should be set out.  

4.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

6.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to service connection for bilateral hearing loss and adjudicate the issue of entitlement to service connection for tinnitus.  All applicable laws, regulations, and theories of entitlement should be considered.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a statement or supplemental statement of the case, as appropriate.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



